Citation Nr: 0300442	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  01-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-
connected tension headaches, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1960.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran an increased evaluation for his service-connected 
tension headaches, from 30 percent to 50 percent.

In correspondence dated in August 2001 and December 2002, 
the veteran presented statements which indicate that he is 
also claiming entitlement to service connection for a 
chronic psychiatric disorder and a chronic 
gastrointestinal disorder which he claims are secondary to 
his service-connected tension headaches.  In oral 
testimony presented before the undersigned Board Member in 
February 2002, the veteran claimed entitlement to a total 
rating for individual unemployability due to service-
connected disabilities (TDIU).  As these issues have not 
been adjudicated, they are referred to the RO for 
appropriate action.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Holland v. Brown, 6 Vet. App. 443 (1994).


FINDINGS OF FACT

1.  The veteran's service-connected tension headaches are 
currently manifested by very frequent and prolonged 
attacks of cephalalgia which are completely prostrating 
and which are productive of severe economic 
inadaptability.  

2.  The symptoms associated with the veteran's service-
connected tension headaches are not representative of such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.




CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 50 
percent for tension headaches have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires 
VA to assist a claimant in developing all facts pertinent 
to a claim for VA benefits, including a medical opinion 
and notice to the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the VA 
Secretary, that is necessary to substantiate the claim.  
VA has issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence 
dated in September 2001, in which it provided the veteran 
with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  He was also 
notified in a Statement of the Case dated in December 2001 
of the provisions of 38 U.S.C.A. § 5103A regarding VA's 
duty to assist claimants.  The veteran has been made aware 
of the information and evidence necessary to substantiate 
his claim and has been provided opportunities to submit 
such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim 
during the course of this appeal.  Specifically, we at the 
Board have undertaken to develop the record by obtaining 
pertinent outstanding evidence (i.e., the veteran's diary 
of his headache episodes and recent VA treatment records) 
which had been identified by the veteran at his hearing 
before the undersigned Board Member in February 2002.  The 
veteran has also been provided with a VA examination which 
addresses the increased rating claim on appeal.  Finally, 
he has not identified any additional, relevant evidence 
that has not otherwise been requested or obtained.  The 
veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

At this juncture we note that in correspondence dated in 
October 2002, we at the Board informed the veteran that 
his diary of his headache episodes and his recent VA 
treatment records had been obtained and associated with 
his claims file and we invited him and his representative, 
The American Legion, to present additional commentary and 
argument.  In response, the veteran's representative 
submitted a brief in December 2002 in which it requested 
that the Board remand the appeal to the agency of original 
jurisdiction for consideration in the first instance of 
the new evidence obtained by the Board, citing the case of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Recent changes 
to the laws and regulations relating to the VCAA now 
permit the Board to develop and consider evidence deemed 
essential for it to render a proper appellate decision 
without having to remand the appeal to the agency of 
original jurisdiction for initial consideration of the 
evidence or to obtain the appellant's waiver of first 
review.  38 C.F.R. § 19.9(a) (2002); Fed. Reg. Vol. 67, 
No. 15, Wednesday, January 23, 2002, Rules and 
Regulations, pages 3099 - 3106.  Therefore, his request to 
remand his appeal to the RO for consideration of the 
evidence in the first instance is denied.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard 
of review for cases before the Board are as follows: when 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a (claimant) need only demonstrate that there 
is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert v. Derwinski, 1 Vet. App. At 54.



Factual Background

The veteran's service medical records indicate that during 
his period of active duty from 1957 to 1960 he was treated 
for complaints of frequently recurring headaches.  In 
September 1982, he filed a claim for VA compensation for 
chronic headaches.  Medical records concurrent with the 
time of his initial claim show that he was diagnosed with 
tension headaches, for which he was granted service 
connection and a 30 percent evaluation in a February 1983 
rating decision.  The 30 percent evaluation was confirmed 
and continued in the ensuing years until January 2001, 
when the veteran reopened his claim and was granted a 50 
percent rating for tension headaches.

Medical evidence associated with the claims file includes 
VA treatment reports dated from 2000 - 2002 which show 
that the veteran experienced frequent tension headaches 
which appeared to be focalized on the right side of his 
head.  In addition to headaches, the veteran also received 
psychotropic medication to relieve psychiatric symptoms 
related to anxiety and somatization disorder.  His past 
medical history also included treatment for nonservice-
connected memory loss, impotency, elevated prostate-
specific antigen with benign prostate biopsy, adenomatous 
colon polyps, hypothyroidism status-post partial 
thyroidectomy (now on thyroid replacement therapy), mitral 
valve prolapse, lumbar disc disease status-post surgical 
procedure, and asymmetrical sensorineural hearing loss.  

The report of a February 2001 VA examination shows that 
the veteran described having two separate kinds of 
headaches, the predominant one affecting his right 
temporal-frontal area and radiating into his right 
trapezius and shoulder.  He described the frequency of the 
predominant headaches as constantly recurring episodes 
which lasted for 4 - 5 hours and were punctuated with one-
minute spikes of intense, burning, searing "hot poker-
like" pain shooting back from his right forehead which 
would occur 4 - 5 times during the headache attacks.  
During the attacks he reported that he experienced 
photophobia, nausea without vomiting, generalized aches 
and pain, feelings of weakness and occasional double 
vision.  The headache attacks occurred with a frequency of 
3 - 4 times per week and interfered with all of his 
activities.  The lesser headaches were described as a 
throbbing pain in his right ear which occurred almost 
every day with each episode lasting 6 - 8 hours in 
duration.  He sometimes experienced both the predominant 
and the less headaches simultaneously.  Significantly, the 
veteran reported that he had been off work since 1984 due 
to problems associated with his headaches and his anxiety 
disorder.  The diagnostic assessment was multifactorial 
headaches.  In the examiner's commentary, the examiner 
opined that the veteran's headaches were most likely due 
to both a migraine and a tension cephalalgia component.  
By the veteran's report, the frequency of his headaches 
interfered with his work and activities of daily living, 
with complicating factors including his anxiety disorder.

The transcript of the veteran's hearing testimony before 
the undersigned Board Member shows, in pertinent part, 
that he experienced severe and prostrating headaches which 
occurred approximately 5 - 6 times per week.  According to 
his testimony, each episode could last from several hours 
to up to 2 -3 days in duration and was occasionally 
accompanied with dizziness and nausea.  His headache 
attacks affected his sleep and would also leave him 
feeling disoriented afterwards.  He reported that if he 
experienced an attack while driving an automobile he would 
need to pull over to rest and wait for the attack to run 
its course.

Excerpts from the veteran's diary of his headaches show 
that for the period from August 2001 to March 2002 he 
experienced prostrating headaches attacks with feelings of 
dizziness, vertigo, blurred vision and nausea 
approximately five times per week.


Analysis

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The basis of 
disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon 
lack of usefulness of the part or system affected, 
especially in self-support.  38 C.F.R. § 4.10 (2002).

The veteran's headaches are rated under the criteria in 
the rating schedule for migraines, contained in 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Migraines with 
characteristic prostrating attacks averaging one episode 
in 2 months over the last several months warrant the 
assignment of a 10 percent evaluation.  A 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average of once a 
month over the last several months.  A 50 percent 
evaluation is warranted for migraines with very frequent 
and completely prostrating and prolonged attacks which 
produce severe economic inadaptability.  The rating 
schedule does not provide for higher than a 50 percent 
evaluation for headaches.

The veteran is currently rated 50 percent for his service-
connected tension headaches, which is the maximum 
evaluation provided by Diagnostic Code 8100.  To obtain a 
higher evaluation the evidence must demonstrate that the 
symptoms associated with his headaches present an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, such that the case should be referred to the 
Director of the Compensation and Pension Service for 
consideration of applying an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  While 
we acknowledge that the veteran's headaches are indeed 
severe, the medical evidence does not show that he 
requires frequent hospitalization to treat his headaches.  
Furthermore, while we concede that his headaches do have 
an adverse economic impact on the veteran's industrial 
capacity, we also note there are other medical factors 
which impair his ability to work, including his 
nonservice-connected psychiatric disability.  His service-
connected tension headaches are not the sole disabling 
factor which prevent him from working, nor do they cause 
marked interference with his employment to the degree that 
they render impractical the application of the regular 
schedular standards.  Therefore, we conclude that the 50 
percent schedular evaluation currently assigned to his 
tension headaches adequately compensates him for this 
disability and that there is nothing in the evidence to 
indicate that referral of this claim for extraschedular 
consideration is warranted.  His appeal for an increased 
evaluation in excess of 50 percent for tension headaches 
is denied.  



ORDER

Entitlement to an increased evaluation for service-
connected tension headaches in excess of 50 percent is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

